Citation Nr: 0933750	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  08-39 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for a claimed bilateral 
hearing loss.  

2.  Entitlement to service connection for claimed tinnitus.  



REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs



ATTORNEY FOR THE BOARD

Dylan Daniels, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1951 to March 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2008 rating decision of the RO.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The "downstream" issue of whether compensation benefits are 
payable for the now service-connected bilateral hearing loss 
and tinnitus is addressed in the REMAND portion of this 
document and are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran has provided credible lay statements about 
developing hearing problems and tinnitus after being exposed 
to loud noise levels in service.  

2.  The currently demonstrated bilateral hearing loss and 
tinnitus are shown as likely as not to be due to excessive 
noise exposure during the Veteran's period of active service.  


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to  the Veteran, 
his bilateral hearing loss is due to disease or injury that 
was incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.385 (2008).  

2.  By extending the benefit of the doubt to the Veteran, his 
tinnitus is due to disease or injury that was incurred in 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

In 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007).  To the 
extent that the action taken hereinbelow is favorable to the 
Veteran, the a full discussion regarding compliance with the 
VCAA is not required at this time.  


Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).  

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and a sensorineural hearing 
loss becomes manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  

A veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  Even where there is evidence of an injury or 
disease in service, there must be a present disability 
resulting from that disease or injury.  See Degmetich v. 
Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  

If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the veteran's favor, and the 
claim should be granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102.  If the preponderance of the evidence is against the 
claim, the claim must be denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

The service treatment record does not show that the Veteran 
was treated for, or diagnosed with, bilateral hearing loss or 
tinnitus during service.  In a December 2008 appeal to the 
Board, the Veteran asserted that his "hearing and ringing 
problem" was the result of his exposure to loud noise due to 
gunfire and lack of proper hearing protection in service.  

In that same statement, the Veteran also reported having been 
aboard a transport which collided with another ship in the 
North Sea resulting in a "painful loud noise."  The Board 
finds his statements to be credible.  

In a February 2008 private audiological evaluation, the 
Veteran gave a history of having hearing loss and tinnitus 
that have gotten worse over time.  The physician concluded 
that the Veteran has severe bilateral sensorineural hearing 
loss and tinnitus.  

The physician further opined that the bilateral hearing loss 
and tinnitus were "definitely related to his military 
service."  The Veteran has not been afforded a VA 
examination in connection with his claim.  

Based on this record, the Board finds the evidence to be in 
relative equipoise in showing that the Veteran currently 
suffers from a bilateral hearing loss and tinnitus as the 
result of his exposure to acoustic trauma during service.  In 
resolving all reasonable doubt in the Veteran's favor, 
service connection for bilateral hearing loss and tinnitus is 
warranted.  


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  


REMAND

The Board notes that the Veteran has not been afforded a VA 
examination is connection with the matter of whether 
compensation benefits are warranted for the now service-
connected hearing loss and tinnitus.  

Accordingly, due to the RO's failure to fully develop the 
claims under applicable law and regulations, the Board finds 
that further ameliorative action is required.  

Accordingly, the case is REMANDED to the RO for the following 
action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should schedule the Veteran 
for a VA examination to ascertain the 
current severity of the service-connected 
bilateral hearing loss and tinnitus in 
terms of the rating schedule.  Complete 
audiometric testing should be performed 
in this regard.  

2.  Following completion of all indicated 
development, the RO should adjudicate the 
matters of the rating and effective date 
to be assigned for the service-connected 
bilateral hearing loss and tinnitus.  The 
Veteran and his representative should be 
informed of the action taken and apprised 
of his right to appeal.  

Thereafter, the case should only be returned to the Board if 
further appellate consideration is requested by the Veteran.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


______________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals   


 Department of Veterans Affairs


